DETAILED ACTION
Summary 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a first Office Action on the merits.
Claims 1-15 are currently pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 10, and 14 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by ARCE et al, US 2015/0324946.
Re claim 1:
ARCE teaches a method comprising:
Receiving, at a processor, a digital version of an image combined with a machine readable graphic code [0011];

Selectively replacing, by a processor, at least one pixel of the combined image and graphic code [0090] – [0092], wherein the selection is based on the magnitude of the determined distance in color space, such that a first pixel with a smaller determined distance is replaced with a pixel having the predefined color and a second pixel having a larger determined distance is not replaced [0008] [0045] [0076] – [0078].
Re claim 2:
ARCE teaches the method according to claim 1, further comprising determining, by a processor, a minimum coverage parameter defining a minimum percentage of the pixels of the combined image and graphic code to be replaced with the predefined color [0050] – [0054].
Re claim 3:
ARCE teaches the method according to claim 2, further comprising determining, by a processor, a maximum coverage parameter defining a maximum percentage of the pixels of the combined image and graphic code to be replaced with the predefined color [0050]-[0054] [0092].
Re claim 4:
ARCE teaches the method according to claim 3, wherein the maximum coverage parameter is less than 50% [0052] [0056].
Re claim 5:

Re claim 6:
ARCE teaches the method according to claim 1 comprising dividing, by a processor, the combined image and graphic code into a set of dark pixels and a set of light pixels [0011] [0040].

Re claim 10:
ARCE teaches a tangible machine readable medium [0124], comprising a set of instructions which when executed by a processor [0013] [0124] cause the processor to:
On receipt of an image combined with a machine readable graphic code and color values of a predefined color defined in a color space [0011];
Calculate, for each pixel of the combined image and graphic code, a color difference in the color space between the color of the pixel and the predefined color [0043] [0081] – [0084];
Determine a coverage parameter defining a percentage of the combined image and graphic code values of the predefined color [0012] [0013] [0041]; and
Selectively replace color values of pixels of the combined image and graphic code with color values of the predefined color, based on a magnitude of the color difference [008] [0045] [0076] – [0078], in order from pixels having a smaller color 
Re claim 14:
ARCE teaches an apparatus comprising:
An image processing module [0043] to:
Receive an image combined with a machine readable graphic code [0011];
For a color having predefined color values, calculate a distance in color space between the predefined color values of the color and the color values of each pixel of the combined image and graphic code [0043] [0081] – [0084];
Replace a subset of the pixels of the combined image and graphic code, such that pixels which are closer to the color having predefined color values in color space are selected for replacement over pixels which are further away from the color having predefined color values in color space [0008] [0045]-[0046] [0076]-[0078] [0090]-[0092] [0094]; and
A printer to print the combined image and graphic code [0098] [0108].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 7-9, 11-13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over ARCE et al, US 2015/0324946 in view of AZUMA et al, US 20160055404.
Re claim 7-9 and 13:
ARCE teaches the method according to claim 6, further comprising calculating, by a processor, an average luminance value for the set of light pixels and calculating an average luminance value for the set of dark pixels, and replacing pixels from either the dark or light set of pixels based on which set has an average luminance value which is closest to the luminance value of the predefined color [0060]-[0062];  
Wherein the average luminance value of a set of pixels of the combined image and graphic code and of the predefined color are determined in HSL color space [0083].
ARCE does not teach the selectively replacing at least one pixel of the combined image and graphic code comprises selectively replacing a plurality of pixels in either the set of dark pixels or the set of light pixels, but not both sets.
AZUMA teaches selectively replacing at least one pixel of the combined image and graphic code comprises selectively replacing a plurality of pixels in either the set of dark pixels or the set of light pixels, but not both sets [0024] [0093] [0131].
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the aforementioned teachings of AZUMA in ARCE such that the selectively replacing at least one pixel of the combined image and graphic code may also comprise selectively replacing a plurality of pixels in either dark or light pixels set, but not both.  Such further incorporation would be for the purpose of ensuing design 
Re claims 11-12:
ARCE teaches the machine readable medium according to claim 10, wherein the combined image and graphic code comprises a set of dark pixels and a set of light pixels [0019], and 
ARCE does not teach the machine readable medium further comprises instructions to select either the dark set of pixels or the light set of pixels and wherein selectively replacing color values comprises selectively replacing one or more pixels of the selected set; instructions to determine what percentage of the pixels of the combined image and graphic code are dark pixels and what percentage are light pixels; and wherein determining the coverage parameter comprises defining a percentage which is lower than or equal to the percentage of pixels of the combined image and graphic code in the selected set.
ASUMA teaches instructions to select either the dark set of pixels or the light set of pixels and wherein selectively replacing color values comprises selectively replacing one or more pixels of the selected set [0114] [0116]; instructions to determine what percentage of the pixels of the combined image and graphic code are dark pixels and what percentage are light pixels [0101]-[0112]; and wherein determining the coverage parameter comprises defining a percentage which is lower than or equal to the percentage of pixels of the combined image and graphic code in the selected set [0120]-[0123].

Re claim 15:
ARCE teaches the apparatus according to claim 14, but does not teach the apparatus further comprising creating a first image comprising the subset of pixels having the predefined color and creating a second image comprising the pixels of the combined image and graphic code which have not been replaced with the color having predefined color values; and printing the two images such that they are co-located on a substrate.
AZUMA teaches creating a first image comprising the subset of pixels having the predefined color and creating a second image comprising the pixels of the combined image and graphic code which have not been replaced with the color having predefined color values; and printing the two images such that they are co-located on a substrate [0059] [0060] [0080]-[0084] [0134].
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the aforementioned teachings of AZUMA in the invention of ARCE for the purpose of ensuing design integrity of the image without impairing readability of information (ASUMA [0093] [0094] [0131]).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
PRINCE (US 2014/0263666) teaches generating a decorative image barcode using filter patterns (abstract);
KAWABE et al (US 8,144,922) teaches a combined two-dimensional code with a logo (abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A GUDORF whose telephone number is (571)270-7607.  If the Examiner cannot be reached by telephone, she can be reached through the following e-mail address: laura.gudorf@uspto.gov.  The examiner can normally be reached on M-F 6:00-4:00 PM.
If attempts to reach the examiner by telephone and e-mail are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LAURA A GUDORF/Primary Examiner, Art Unit 2876